UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1577


CALVIN G. LATIMER,

                Plaintiff - Appellant,

          v.

INTERNAL REVENUE SERVICE,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cv-00219-MOC-DCK)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin G. Latimer, Appellant Pro Se.       Joan Iris Oppenheimer,
UNITED STATES DEPARTMENT OF JUSTICE,       Washington, D.C., for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin G. Latimer appeals the district court’s order

dismissing his complaint against the Internal Revenue Service

under 28 U.S.C. § 1915(e)(2)(B) (2006).                We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.               Latimer v. IRS, No.

3:12-cv-00219-MOC-DCK        (W.D.N.C.   April   10,     2102).      We   deny

Latimer’s motions for appointment of counsel and for summary

judgment, and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument    would   not    aid   the   decisional

process.



                                                                      AFFIRMED




                                     2